CROCKETT, Justice
(dissenting):
It is my opinion that the objection made by defendant is but an obstructive tactic imposing a further unjustifiable burden upon the public which has supported his children. I do not agree to giving him any aid or encouragement in doing so.
The argument he makes is that the divorce decree is a final judgment; and that in any proceeding supplemental thereto must be initiated by the filing of a petition and the issuance of an order to show cause. It is true that the decree is a final judgment as to the granting of the divorce; and also as to any other matters adjudicated in the findings and decree. However, as stated in the main opinion, the legislature in Sec. 30-3-5, U.C.A.1953, has recognized that alimony and child support are ongoing matters with respect to which it is essential that the district court have the authority to deal with as changing circumstances may require.
In view of the continuing jurisdiction expressly granted by that section, I see no reason why the plaintiff, or in this instance the Division of Family Services as a party invested with the same rights, cannot in the existing action take any discovery or deposition proceeding as authorized in Rules of Civil Procedure. See Rules 26 to 37 U.R. C.P. relating to Depositions and Discovery. It will be seen that they allow for depositions and discovery proceedings in appropriate circumstances even before an action is filed.
The allowance of the procedure proposed in this case would be of great practical *1256benefit in the thousands of cases of errant fathers who are not supporting their children. There is no lack of notice or due process. They know what their obligations are under the decree; and from this and the notice of taking their depositions they know what they are to be taken for. I can see no reason to apprehend unfairness or injustice. It merely provides a simpler, more direct and expeditious means of seeking out the facts; and in many instances may eliminate entirely the necessity of going into court.